Name: Commission Regulation (EC) NoÃ 1861/2004 of 28 October 2004 laying down the marketing standard applicable to peaches and nectarines
 Type: Regulation
 Subject Matter: marketing;  plant product;  technology and technical regulations
 Date Published: nan

 28.10.2004 EN Official Journal of the European Union L 325/10 COMMISSION REGULATION (EC) No 1861/2004 of 28 October 2004 laying down the marketing standard applicable to peaches and nectarines THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (1), and in particular Article 2(2) thereof, Whereas: (1) Peaches and nectarines are among the products listed in Annex I to Regulation (EC) No 2200/96 for which standards must be adopted. Commission Regulation (EC) No 2335/1999 of 3 November 1999 laying down marketing standards for peaches and nectarines (2), has been amended several times. For the sake of clarity, Regulation (EC) No 2335/1999 should therefore be repealed and replaced, as from 1 March 2005, by a new Regulation. (2) To that end, and in the interest of preserving transparency on the world market, account should be taken of the UN/ECE standard FFV-26 concerning marketing and quality control of peaches and nectarines recommended by the Working Party on agricultural Quality Standards of the United Nations Economic Commission for Europe (UN/ECE), as well as of his recommendation introducing minimum maturity criteria applicable to peaches and nectarines. (3) Application of the new standards should remove products of unsatisfactory quality from the market, bring production into line with consumer requirements and facilitate trade based on fair competition, thereby helping to improve profitability. (4) The standards are applicable at all marketing stages. Long-distance transport, storage over a certain period and the various processes the products undergo may cause some degree of deterioration owing to the biological development of the products or their perishable nature. Account should be taken of such deterioration when applying the standard at the marketing stages following dispatch. (5) As products in the Extra class have to be particularly carefully sorted and packaged, only lack of freshness and turgidity should be taken into account in their case. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 The marketing standard applicable to peaches and nectarines falling within CN code 0809 30 shall be as set out in the Annex. The standards shall apply to all marketing stages under the conditions laid down in Regulation (EC) No 2200/96. However, at stages following dispatch, products may show, in relation to the requirements of the standard: (a) a slight lack of freshness and turgidity; (b) for products graded in classes other than the Extra class, slight deteriorations due to their development and their tendency to perish. Article 2 Regulation (EC) No 2335/1999 is repealed. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply as from 1 March 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 October 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 297, 21.11.1996, p. 1. Regulation as last amended by Commission Regulation (EC) No 47/2003 (OJ L 7, 11.1.2003, p. 64). (2) OJ L 281, 4.11.1999, p. 11. Regulation as last amended by Commission Regulation (EC) No 907/2004 (OJ L 163, 30.4.2004, p. 50). ANNEX MARKETING STANDARD FOR PEACHES AND NECTARINES I. DEFINITION OF PRODUCE This standard applies to peaches and nectarines (1) grown from varieties (cultivars) of Prunus persica Sieb. and Zucc., to be supplied fresh to the consumer, peaches and nectarines for industrial processing being excluded. II. PROVISIONS CONCERNING QUALITY The purpose of the standard is to define the quality requirements for peaches and nectarines after preparation and packaging. A. Minimum quality requirements In all classes, subject to the special provisions for each class and the tolerances allowed, peaches and nectarines must be:  intact,  sound; produce affected by rotting or deterioration such as to make it unfit for consumption is excluded,  clean, practically free of any visible foreign matter,  practically free from pests,  practically free from damage caused by pests,  free of abnormal external moisture,  free of any foreign smell and/or taste. Peaches and nectarines must have been carefully picked. The development and state of peaches and nectarines must be such as to enable them:  to withstand transport and handling, and  to arrive in satisfactory condition at the place of destination. B. Minimum maturity requirements The peaches and nectarines must be sufficiently developed and display satisfactory ripeness. The development and state of maturity of the peaches and nectarines must be such as to enable them to continue their ripening process and to reach a satisfactory degree of ripeness. In order to satisfy this requirement the refractometrix index of the flesh, measured at the middle point of the fruit pulp at the equatorial section must be greater than or equal to 8 ° Brix and the firmness must be lower than 6,5 kg measured with a plunger of 8 mm diameter (0,5 cm2) at two points of the equatorial section of the fruit. C. Classification Peaches and nectarines are classified into three classes as defined below: (i) Extra class Peaches and nectarines in this class must be of a superior quality. In shape, development and colouring they must be typical of the variety allowing for the district in which they are grown. They must be free from defects with the exception of very slight superficial defects, provided that these do not affect the general appearance of the produce, its quality, keeping quality and presentation in the package. (ii) Class I Peaches and nectarines in this class must be of good quality. They must be characteristic of the variety, allowing for the district in which they are grown. However, a slight defect in shape, development or colouring may be allowed. The flesh must be perfectly sound. Peaches and nectarines split where the stem is joined to the fruit are excluded. Slight skin defects, however, may be allowed provided these do not affect the general appearance of the produce, the quality, the keeping quality and presentation in the package and do not exceed:  1 cm in length for defects of elongated shape,  0,5 cm2 in total area for other defects. (iii) Class II This class includes peaches and nectarines which do not qualify for inclusion in the higher classes, but which satisfy the minimum requirements specified above. The flesh should not show any serious defects. Fruits split where the stem is joined to the fruit are allowed only in connection with quality tolerances. The following skin defects may be allowed provided the peaches and nectarines retain their essential characteristics as regards the quality, the keeping quality and presentation and do not exceed:  2 cm in length for defects of elongated shape,  1,5 cm2 in total area for other defects. III. PROVISIONS CONCERNING SIZING Size is determined by:  circumference, or  maximum diameter of the equatorial section. Peaches and nectarines must be graded according to the following scale: Diameter Sizing (code) Circumference 90 mm and above AAAA 28 cm and above 80 mm and over but under 90 mm AAA 25 cm and over but under 28 cm 73 mm and over but under 80 mm AA 23 cm and over but under 25 cm 67 mm and over but under 73 mm A 21 cm and over but under 23 cm 61 mm and over but under 67 mm B 19 cm and over but under 21 cm 56 mm and over but under 61 mm C 17,5 cm and over but under 19 cm 51 mm and over but under 56 mm D 16 cm and over but under 17,5 cm The minimum size allowed for the Extra class is 17,5 cm (circumference) or 56 mm (diameter). Size D (51 mm and over but under 56 mm in diameter or 16 cm and over but under 17,5 cm in circumference) is not allowed in the period from 1 July to 31 October. Sizing is compulsory for all classes. IV. PROVISIONS CONCERNING TOLERANCES Tolerances in respect of quality and size shall be allowed in each package for produce not satisfying the requirements for the class indicated. A. Quality tolerances (i) Extra class 5 % by number or weight of peaches or nectarines not satisfying the requirements of the class, but meeting those of class I or, exceptionally, coming within the tolerances of that class. (ii) Class I 10 % by number or weight of peaches or nectarines not satisfying the requirements of the class, but meeting those of class II or, exceptionally, coming within the tolerances for that class. (iii) Class II 10 % by number or weight of peaches or nectarines satisfying neither the requirements of the class nor the minimum requirements, with the exception of fruit affected by rotting, marked bruising or any other deterioration rendering it unfit for consumption. B. Size tolerances For all classes, 10 % by number or weight of peaches or nectarines up to 1 cm more or less than the size stated on the package in the case of sizing by circumference and up to 3 mm more or less in the case of sizing by diameter. However, for fruit in the smallest size, this tolerance shall apply only to peaches or nectarines of a size smaller by not more than 6 mm (circumference) or 2 mm (diameter) than the specified minimum size. V. PROVISIONS CONCERNING PRESENTATION A. Uniformity The contents of each package must be uniform and contain only peaches or nectarines of the same origin, variety, quality, degree of ripeness and size, and for the Extra class, the contents must also be uniform in colour. The visible part of the contents of each package must be representative of the entire contents. Notwithstanding the preceding provisions in this point, products covered by this Regulation may be mixed, in sales packages of a net weight of three kilograms or less, with different types of fresh fruit and vegetables on the conditions laid down by Commission Regulation (EC) No 48/2003 (2). B. Packaging The peaches or nectarines must be packed in such a way as to protect the produce properly. The materials used inside the package must be new, clean and of a quality such as to avoid causing any external or internal damage to the produce. The use of materials, particularly of paper or stamps bearing trade specifications is allowed provided the printing or labelling has been done with non-toxic ink or glue. Stickers individually affixed on product shall be such as, when removed, neither to leave visible traces of glue, nor to lead to skin defects Packages must be free of all foreign matter. C. Presentation The peaches and nectarines may be presented:  in small unit packages,  in a single layer, in the case of Extra class; each individual fruit in this class must be separated from its neighbours. In classes I and II:  in one or two layers, or  in no more than four layers when the fruit is placed in rigid pockets so arranged that they do not rest on the fruit in the layer immediately below. VI. PROVISIONS CONCERNING MARKING Each package must bear the following particulars in letters grouped on the same side, legibly and indelibly marked and visible from the outside: A. Identification The name and the address of the packer and/or the dispatcher This mention may be replaced:  for all packages with the exception of pre-packages, by the officially issued or accepted code mark representing the packer and/or the dispatcher, indicated in close connection with the reference Packer and/or dispatcher (or equivalent abbreviations);  for pre-packages only, by the name and the address of a seller established within the Community indicated in close connection with the mention Packed for: or an equivalent mention. In this case, the labelling shall also include a code representing the packer and/or the dispatcher. The seller shall give all information deemed necessary by the inspection body as to the meaning of this code. B. Nature of produce  Peaches or nectarines, if the contents are not visible from the outside,  colour of the flesh,  name of the variety (optional). C. Origin of produce Country of origin and, optionally, district where grown, or national, regional or local place name. D. Commercial specifications  class,  size expressed in minimum and maximum diameters or minimum and maximum circumference or according to the coding set out in Section III Provisions concerning sizing,  number of units (optional),  minimum sugar content, measured by refractometer and expressed in Brix degrees (optional),  maximum firmness, measured by penetrometer and expressed in kg/0,5 cm2 (optional), E. Official control mark (optional) Packages need not to bear the particulars mentioned in the first subparagraph, when they contain sales packages, clearly visible from the outside, and all bearing these particulars. These packages shall be free from any indications such as could mislead. When these packages are palletised, the particulars shall be given on a notice placed in an obvious position on at least two sides of the pallet. (1) This text applies to all varieties grown from Prunus persica Sieb. and Zucc., being peaches or nectarines or similar with attached (clingstones) or unattached stone and smooth or rough skin. (2) OJ L 7, 11.1.2003, p. 65.